DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-15 are objected to because of the following informalities:  The claims recite “An apparatus” when it should be “The apparatus”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 4, the claim recites “at least one said second jetting device” but claim 2 nor claim 1 recites the “second jetting device”. For purposes of examinations, it will be assumed that claim 3 depends on claim 2 which then would provide antecedent basis since claim 2 recites the second jetting device”. Appropriate correction is required.
As to Claim 10, the claim recites “wherein the total cross sectional area of the outlets for each said plurality of outlets is substantially equal”. It is unclear what is meant with this limitation. Does it mean the cross sectional area of each outlet is the same? Appropriate correction is required.
As to Claim 11, the claim recites “wherein the cross sectional area of each said outlet and the number of said outlets is substantially equal for each said plurality of outlets”. It is unclear what is meant with this limitation. It is unclear how an area is comparable to a number of outlets. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (U.S. Patent No. 3,722,224).
As to Claim 1, Roy discloses an apparatus for locating an elongate object (#48) in a trench in a floor of a body of water, the apparatus comprising:
A body (#32);
A first trench forming device (#88) comprising a respective first jetting device (#106) adapted to be arranged on each lateral side (Figure 5 shows elements #106 in each lateral side of elongate object #48) of an elongate object (#48) and to direct at least one respective jet of liquid to at least partially form a trench in a floor of a body of water; and
A second trench forming device (#18) comprising a respective mechanical cutting device (#20) adapted to be arranged on each lateral side (Figure 2 shows cutters #20 on each lateral side of elongate object #48) of the elongate object (#48) and to cut a respective part of a trench in the floor of the body of water, wherein the second trench forming device (#18) is moveable relative to the body between a stowed position and a deployed position, independently of the first trench forming device (The second trench forming device can be disassembled from the first trench forming device and the body and then moved to be stowed away. “Moveable” only requires that something can be moved -i.e. capable of-).
As to Claim 5, Roy discloses the invention of Claim 1 (Refer to Claim 1 discussion). Roy also discloses wherein the second trench forming device (#18) is pivotable (There are numerous pivot connections in the second trench forming device) between the stowed and deployed positions.
Claim 6, Roy discloses the invention of Claim 1 (Refer to Claim 1 discussion). Roy also discloses wherein the first trench forming device includes a pressing portion (#96) for pressing the elongate object to the trench.
As to Claim 7, Roy discloses the invention of Claim 1 (Refer to Claim 1 discussion). Roy also discloses wherein the first trench forming device (#88) is moveable relative to the body between a stowed position and a deployed position (The first trench forming device can be disassembled from the second trench forming device and then moved to be stowed away relative to the body. “Moveable” only requires that something can be moved -i.e. capable of-).
As to Claim 8, Roy discloses the invention of Claim 7 (Refer to Claim 7 discussion). Roy also discloses wherein the second trench forming device (#18) is pivotable between the stowed and deployed positions (There are numerous pivot connections in the second trench forming device).
As to Claim 9, Roy discloses the invention of Claim 1 (Refer to Claim 1 discussion). Roy also discloses wherein at least one said first jetting device has a plurality of inlets (There’s a plurality of #106), and a respective plurality of outlets (Left #100, Right #100) in fluid communication with each said inlet.
As to Claim 10, Roy discloses the invention of Claim 9 (Refer to Claim 9 discussion). Roy also discloses wherein the total cross sectional area of the outlets for each said plurality of outlets (Left #100, Right #100) is substantially equal.
As to Claim 11, Roy discloses the invention of Claim 9 (Refer to Claim 9 discussion). Roy also discloses wherein the cross sectional area of each said outlet and the number of said outlets (Left #100, Right #100) is substantially equal for each said plurality of outlets.
As to Claim 13, Roy discloses the invention of Claim 1 (Refer to Claim 1 discussion). Roy also discloses wherein at least one said mechanical cutting device comprises at least one wheel cutter (#20).
As to Claim 14, Roy discloses the invention of Claim 1 (Refer to Claim 1 discussion). Roy also discloses wherein at least one said mechanical cutting device (#20) is located forwardly, in a direction of travel of the apparatus, of at least one said jetting device (#106) when in use.
As to Claim 15, Roy discloses the invention of Claim 1 (Refer to Claim 1 discussion). Roy also discloses further comprising a load transferring device (#58) for transferring loads transverse to the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (U.S. Patent No. 3,722,224) in view of Manchester et al (U.S. Patent Application Publication No. 2020/0165796).
As to Claim 2, Roy discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Roy as modified is silent about wherein the second trench forming device includes at least one second jetting device adapted to direct at least one respective jet of liquid at material of the floor of the body of water located between the respective parts of said trench formed by the second trench forming device. Manchester discloses a trench forming device with a mechanical cutting device (#200) that includes a jetting device (#810) adapted to direct at least one respective jet of liquid at material of the floor of the body of water located between the respective parts of said trench formed by the trench forming device. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the second trench forming device with at least one second jetting device adapted to direct at least one respective jet of liquid at material of the floor of the body of water located between the respective parts of said trench formed by the second trench forming device. The motivation would have been to loosen the soil. 
As to Claim 3, Roy as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Roy as modified also teaches further comprising a guard device (Roy: Figure 4) adapted to be located between the second trench forming device and the elongate object for preventing the elongate object from coming into contact with the second trench forming device.
As to Claim 4, Roy as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Roy as modified also teaches wherein the guard device includes at least one aperture (Roy: There are .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (U.S. Patent No. 3,722,224) in view of Johnson et al (U.S. Patent No. 6,189,244).
As to Claim 12, Roy discloses the invention of Claim 1 (Refer to Claim 1 discussion). Roy also discloses wherein at least one said mechanical cutting device comprises at least one chain cutter. Johnson discloses a mechanical cutting device comprising at least one chain cutter (#63). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the at least one said mechanical cutting device comprise at least one chain cutter since the substitution of one known element for another would have yielded the predictable result of cutting the soil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678